Exhibit 99 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 CROWN HOLDINGS REPORTS THIRD QUARTER 2011 RESULTS Philadelphia, PA – October 18, 2011. Crown Holdings, Inc. (NYSE:CCK) today announced its financial results for the third quarter ended September 30, 2011. Third Quarter Highlights · Income Per Diluted Share $0.84; Before Certain Items improves 19% to $1.01 · Gross profit increases 5% · Global beverage can sales unit volumes up 3% · Three new beverage can lines in Brazil ready for the Southern Hemisphere summer season Net sales in the third quarter grew to $2,423 million over the $2,205 million in the third quarter of 2010, primarily driven by the pass-through of higher raw material costs and $92 million from foreign currency translation.Approximately 74% of net sales were generated outside the U.S. in the third quarter compared to 72% in the third quarter of 2010. Third quarter gross profit improved 5.0% to $396 million over the $377 million in the 2010 third quarter and included $14 million from foreign currency translation. Selling and administrative expense was $96 million in the third quarter compared to $82 million in the prior year and included $4 million from foreign currency translation. Segment income (a non-GAAP measure defined by the Company as gross profit less selling and administrative expense) increased to $300 million in the third quarter over the $295 million in the third quarter of 2010 including $10 million of foreign currency translation. Commenting on the quarter, John W. Conway, Chairman and Chief Executive Officer, stated, “We are pleased with our overall financial performance and solid execution in the third quarter.Comparable diluted earnings per share were up 19% despite a challenging macro economic environment, adverse weather conditions in parts of North America and a cool and damp summer across much of Europe.These solid results reflect the strength of the developing markets in which we have expanded over the last several years, the diversification of our product offerings and geographic footprint, world class operating performance and our constant focus on cost containment. “Global beverage can sales unit volumes rose 3% in the third quarter driven by continued strong demand inthe emerging markets of Brazil and Asia.Our second beverage can line in Phnom Penh, Cambodia began commercial production earlier this month and in the first half of 2012 we expect to begin production at several new beverage can plants including in China and Brazil,” Mr. Conway added. Interest expense in the third quarter was $58 million compared to $55 million in the third quarter of 2010.The increase reflects $2 million from foreign currency translation. During the third quarter of 2011, the Company recorded a tax charge of $25 million ($0.17 per diluted share) for a deferred tax valuation allowance adjustment arising from a September 2011 tax law change in France that limits the amount of tax loss carryforwards a company can use in any year.The Company expects to make these tax payments over the next four years. Page 1 of 9 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 Net income attributable to Crown Holdings in the third quarter increased to $129 million, or $0.84 per diluted share, over the $126 million, or $0.78 per diluted share, in the third quarter last year.Before certain items, net income increased 12.4% to $154 million over the $137 million in 2010 third quarter; and earnings per diluted share attributable to Crown Holdings improved 18.8% to $1.01 from $0.85 in the same quarter last year. A reconciliation from net income and income per diluted share to net income before certain items and income per diluted share before certain items is provided below. Nine Month Results During the first nine months of 2011, net sales increased to $6,586 million over the $5,992 million in the first nine months of 2010, reflecting higher global sales unit volumes, the pass-through of higher raw material costs and $224 million of favorable foreign currency translation. Approximately 73% of net sales were generated outside the U.S. in the first nine months of 2011 compared to 71% in the first nine months of 2010. Gross profit for the nine month period improved to $1,059 million over the $962 million in the first nine months of 2010 and reflects global sales unit volume growth, ongoing productivity improvements, and $32 million of favorable foreign currency translation. Selling and administrative expense for the nine month period was $298 million compared to $256 million for the same 2010 period.The increase in expense reflects $11 million in foreign currency translation and a one time benefit of $20 million (recorded as a reduction to corporate and other unallocated items) realized in the first quarter of 2010 from the settlement of a legal dispute unrelated to the Company’s ongoing operations. Segment income in the first nine months of 2011 grew 7.8% to $761 million over the $706 million in the first nine months of 2010, including $21 million of improvement due to foreign currency translation.Excluding the $20 million settlement benefit realized in 2010, segment income increased 10.9% and was 11.6% of net sales in the first nine months of 2011 compared to 11.4% of net sales for the same period last year. Interest expense for the first nine months of 2011 was $174 million compared to $147 million in the same period of 2010, reflecting higher average debt outstanding and $4 million from foreign currency translation. During the first nine months of 2011, the Company recorded restructuring charges of $27 million ($26 million, net of tax, or $0.16 per diluted share) primarily related to the relocation of its European headquarters from France to Switzerland, and tax charges of $42 million ($0.27 per diluted share) in connection with the relocation and the new tax law in France.Also during the first nine months of 2011, the Company recorded gains on sales of assets of $2 million ($2 million, net of tax, or $0.01 per diluted share) and losses of $32 million ($20 million, net of tax, or $0.13 per diluted share) in connection with the early extinguishment of its $600 million senior secured notes due 2015 and its first priority senior secured notes due September 2011. Net income attributable to Crown Holdings for the first nine months of 2011 was $274 million, or $1.77 per diluted share, compared to $279 million, or $1.71 per diluted share, in the first nine months of 2010. Page 2 of 9 News Release Corporate Headquarters One Crown Way
